Citation Nr: 1025024	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active duty for training from November 2004 to 
December 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In November 2004, the Veteran injured her right knee during 
basic training.

2.  The Veteran had right knee surgery in February 2006 but the 
evidence does not show that the surgery was related to or a 
result of the in-service injury.

3.  The evidence fails to show a current right knee disability.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  
38 U.S.C.A.          §§ 101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.       § 3.303(a) (2009).  Active 
service includes any period of active duty for training (ACDUTRA) 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed 
Forces performed by the Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
National Guard.  38 U.S.C.A.            § 101(26), (27).

In general, service connection requires (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown,, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a right knee disability.  
The Veteran's June 2004 Army National Guard enlistment 
examination does not show a right knee disability at entrance to 
service.  Service treatment records (STRs) show that in November 
2004, during her first week of basic training, the Veteran 
injured her right knee.  A record dated November 16, 2004 notes 
mild bruising on the lateral aspect of the patella; normal 
passive range of motion (ROM) with pain at the end ranges of 
extension and flexion; positive patellofemoral grind with pain 
but no crepitus; inability to perform single leg squats; and 
significant pain while performing mini-squats.  The Veteran 
described her pain at a ten on a scale of zero to ten.  The 
treating physician observed antalgic gait and noted that the 
Veteran held her knee in a flexed position, which prevented her 
from performing a heel strike.  The x-ray results were normal and 
the diagnosis was joint pain localized in the knee and contusion 
with intact skin surface of the knee.  In the follow-up 
instructions, the provider said the Veteran had a knee contusion 
that should resolve with ice and no need for physical therapy. 

A follow-up treatment record dated November 18, 2004, notes 
continued but improving pain.  The Veteran reported increased 
pain while running.  She also said that a physician's assistant 
told her that she damaged cartilage behind her knee cap.  The 
record notes continued bruising, pain at the end range of ROM 
testing, and a right-sided antalgic gait as she continued to hold 
the knee in flexed position.  The diagnosis did not change.  On 
November 22, 2004, the Veteran reported the same symptoms but 
noted increased pain with ROM testing.  X-rays showed a normal 
right knee.  The diagnosis was joint pain localized in the knee.

A December 5, 2004 record shows treatment for right knee pain and 
a need to rule out a meniscus tear.  A December 14, 2004 record 
indicates that the Veteran's knee pain eased to a three on a 
scale of zero to ten and that her gait was normal.  The record 
noted patellofemoral compression.  X-rays showed a normal right 
knee; a meniscal tear was not indicated.  The diagnosis was joint 
pain localized in the knee.  The Veteran separated from service 
the following day.

In February 2006, Dr. J.M., M.D, performed surgery on the 
Veteran's right knee.  The surgical records indicate that the 
Veteran injured her right knee in January 2005; however, the 
records do not include specific details about the type of injury 
or its etiology.  Dr. J.M. performed six procedures on the 
Veteran's right knee to repair her ACL, medial meniscus, patella, 
and cartilage.  Dr. J.M. did not provide a post-operative 
diagnosis.

After reviewing the claims file, the Board finds that the Veteran 
has not provided evidence of a current right knee disability.  
The February 2006 surgical records do not show a diagnosis of 
post-operative residuals.  The Veteran has not submitted evidence 
of a diagnosis or treatment since that time.  Further, the 
Veteran's original claim, notice of disagreement, and substantive 
appeal each fail to allege a current disability.  In the 
substantive appeal, VA Form 9, the Veteran stated that in 
November 2004, an emergency room doctor told her that she had a 
right knee meniscus tear.  Unfortunately, the STRs show only that 
a meniscal tear needed to be ruled out; a meniscus tear was not 
diagnosed in service.  In fact, x-rays showed a normal right knee 
on December 14, 2004, the day before the Veteran separated from 
service.  Regardless of whether or not the Veteran had a meniscus 
tear in service, the substantive appeal fails to allege a current 
right knee disability.  Without a current disability, service 
connection cannot be granted.

Even assuming that the Veteran has a current right knee 
disability, the evidence fails to indicate a nexus between the 
in-service right knee injury and the post-service right knee 
surgery and residuals, if any.  The February 2006 records 
indicate that the Veteran injured her right knee in January 2005 
and that the injury required surgery to repair the ACL and 
meniscus, among other complications.  The December 2004 STRs 
indicate that the day before separation, the Veteran had normal 
x-rays, normal gait, and a healing right knee, evidenced by the 
pain level of three.  The STRs noted patellofemoral compression 
but did not indicate injury to the ACL, meniscus, or otherwise.  
It is unclear whether the patellofemoral compression lingered 
after service and, if so, whether it is a condition that was 
treated during the February 2006 surgery.  The surgical records 
do not directly relate any of the surgical procedures to the in-
service injury and do not indicate that the Veteran suffers 
residuals from the surgery.  To answer the question of etiology, 
VA scheduled the Veteran for a VA examination in December 2008 to 
determine the nature and etiology of any diagnosed right knee 
disabilities; however, the Veteran failed to report and failed to 
provide good cause for missing her appointment.  The case at hand 
is an original compensation claim and when a claimant fails, 
without good cause, to report for a VA examination in conjunction 
with an original claim for disability compensation benefits, VA 
must decide the claim based on the evidence of record.  38 C.F.R. 
§ 3.655(a), (b), Turk v. Peake, 21 Vet. App. 565, 570 (2008).  
Because the Veteran failed to appear for her examination without 
good cause, no further attempt to examine the Veteran is 
warranted.  Therefore, based upon the evidence of record, without 
a nexus between the in-service right knee injury and the presumed 
right knee disability, the Board cannot grant service connection.

In sum, the evidence does not show a current disability and even 
if the Board assumes otherwise, there is no evidence of a nexus 
between the in-service injury and alleged current disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a right 
knee disability.  The benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained treatment records.  The Veteran was 
provided an opportunity to set forth her contentions before a 
Veterans Law Judge; however, she failed to appear at her Board 
hearing.

The Veteran was scheduled for a VA medical examination but she 
failed to report and failed to show good cause for missing the 
appointment.  The Veteran did not reschedule.  VA's duty must be 
understood as a duty to assist the Veteran in developing her 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 
193).  The Veteran must assist VA by 
reporting for scheduled VA examinations that are necessary in 
providing evidence that would allow for a thorough review of her 
claim.  The case at hand is an original compensation claim.  See 
Turk v. Peake, 21 Vet. App. 565, 569 (2008).  When a claimant 
fails, without good cause, to report for a VA examination in 
conjunction with an original claim for disability compensation 
benefits, VA must decide the claim based on the evidence of 
record.  38 C.F.R. § 3.655(a), (b).  Because the Veteran failed 
to appear for her examination without good cause, the Board finds 
that VA satisfied its duty to assist.  No further attempt to 
examine the Veteran is warranted.  

Neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


